Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Zerull on 02/12/2021.

The application has been amended as follows: 

	In Claim 1, line 25, please delete “is” and substitute therefor - - - in - - -.

Election/Restrictions
Claims 1, 5-8, 11-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/14/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1, 5-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest provision of a sunscreen formulation that comprises copolymer particles comprising polymerized units derived from 0.1-20 wt% phosphorus acid monomers selected from the group consisting of 2-phosphoethyl, 2-phosphopropyl, 3-phosphopropyl or 3-phospho-2-hydroxypropyl (meth)acrylates and 80-99.9 wt% of other comonomers which comprise at least one of butyl acrylate, methyl methacrylate and methacrylic acid and which copolymer particles are adsorbed onto the surface of transparent zinc oxide or transparent dioxide particles.  Furthermore, the prior art does not suggest the surprising boost in SPF or UV absorption of inorganic metal oxide containing sunscreen formulations or the unexpected improvement in sensorial feel and visual appearance as achieved by Applicants with such formulations that contain said copolymer particles adsorbed to transparent zinc oxide and/or transparent titanium .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DANIEL L. BRANSON
Examiner
Art Unit 1616




/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616